522 F.2d 1275
90 L.R.R.M. (BNA) 3216, 78 Lab.Cas.  P 11,267
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DIFCO LABORATORIES, INC., Respondent.
No. 75-1357.
United States Court of Appeals,Sixth Circuit.
Oct. 13, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
Stewart J. Katz, Keller, Thoma, Toppin & Schwarze, Detroit, Mich., for respondent.
Before EDWARDS, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
On receipt and consideration of the briefs and records in the above-styled case; and


2
Finding in the entire record substantial evidence to support the findings of fact and conclusions of law arrived at by the National Labor Relations Board,


3
The Board's order1 is hereby enforced.



1
 The Board's order is reported at 216 N.L.R.B. No. 13 (1974)